Title: From James Madison to Alexander Wilson and Others, 31 December 1804 (Abstract)
From: Madison, James
To: Wilson, Alexander


31 December 1804, Department of State. “In answer to your letter [not found] requesting to be supplied with copies of the laws of the U. States, as new members of the House of Representatives, I have the honor to inform you that whilst a number of unapp[rop]riated copies were on hand at this office, they were from a principle of accommodation, supplied to new members of the Legislature, but as the stock was nearly exhausted at the opening of the last session, from that time the usage of furnishing them to the members necessarily ceased. There are however on hand three hundred copies directed to be purchased by the act of the last session, and to be retained for the disposal of Congress.”
